Citation Nr: 0713929	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-43 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an individual may be recognized as the helpless child 
of the veteran for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1942 to 
October 1945.  He died in February 2002, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the appellant's claim 
that her son qualifies as a helpless child for VA benefit 
purposes.  The case is not ready for appellate review and 
must be remanded for additional evidentiary development to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The appellant in this case claims that a son (BWC) born to 
her and the veteran in February 1953 became permanently 
incapable of self-support by reason of mental defects prior 
to attaining the age of 18 years.  She has submitted certain 
evidence tending to show that BWC was a son born to her and 
the veteran, which appears facially reliable, but as the RO 
pointed out, she failed to submit a birth certificate for 
BWC, and this or some additional evidence establishing that 
BWC is her and the veteran's son would be preferable than the 
evidence presently on file.  

Additionally, the appellant has submitted certain medical 
evidence and statements indicating that BWC was hospitalized 
at age 13 for psychiatric observation with diagnoses of 
adjustment reaction to childhood and hysterical conversion 
reaction, and then evidence from many years later indicating 
that BWC is now in receipt of a confirmed psychiatric 
diagnosis of chronic undifferentiated schizophrenia.  The 
appellant should understand that the regulatory test for 
helpless child status is not 

whether a child received a confirmed diagnosis of an acquired 
psychiatric disorder prior to age 18, but rather, weather 
this child was, as a result of physical or mental defect, 
permanently incapable of self-support prior to attaining the 
age of 18 years.  The evidence presently on file fails to 
satisfy this requirement.

In July 2002, a handwritten statement from an apparent 
physician associated with Swope Parkway Health Center wrote 
that BWC suffered from a major cognitive and emotional 
disorder since 1967.  The diagnosis was stated as 295.90, a 
DSM-IV code for chronic undifferentiated schizophrenia.  The 
RO must obtain a release from the appellant and/or BWC and 
contact this physician for the purpose of obtaining any and 
all available records of treatment of BWC, and request the 
physician to provide a written statement explaining the 
clinical and factual basis for the conclusion provided in the 
statement.  

In June 2002, another private physician wrote a statement 
that she had treated BWC commencing in 1980 for chronic 
paranoid schizophrenia.  With a proper release from the 
appellant and/or BWC, an attempt must be obtained to obtain 
all treatment records of this physician.  

The appellant has reported that BWC lives above her in a 
single dwelling, but she does not take care of him, although 
she is the payee of his Social Security benefits (SSI).  VA 
has a duty to obtain all records of Social Security which may 
be relevant to any pending claim.  Accordingly, the RO must 
obtain all records associated with any award of Social 
Security benefits on behalf of BWC.  Additionally, the RO 
must also request that the appellant provide BWC's Social 
Security Number, and having obtained this number, the RO must 
request a complete lifetime earnings history for BWC.  



For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  Initially, the RO should notify the 
appellant that the evidence necessary to 
substantiate her claim consistent with 
VCAA would be evidence demonstrating that 
BWC is indeed a son born to her and the 
veteran.  The Xerox copy of an affidavit 
of the City Clerk and Local 
Registrar presently on file was created 
in 1958.  She should be informed that it 
would be preferable if she could obtain a 
copy of BWC's birth certificate, and 
barring that, a more up-to-date document 
establishing BWC as a son born to both 
her and the veteran.  She should also be 
informed that the evidence necessary to 
substantiate her claim would be evidence 
showing that BWC became permanently 
incapable of self-support by reason of 
mental or physical defect by the time he 
attained the age of 18.  The evidence 
presently on file shows some isolated 
behavior problems of BWC at age 13, and 
only a confirmed diagnosis of paranoid 
schizophrenia commencing after BWC 
attained the age of 18.  She should also 
be informed that helpless child status 
for VA benefits is not based upon the 
time a child is diagnosed with an 
acquired psychiatric disorder, but upon 
evidence that such child was rendered 
completely incapable of self-support by 
age 18.  While these facts may be 
interrelated, it must be understood that 
a diagnosis alone does not satisfy the 
regulatory requirements.  She should be 
provided medical release forms to be 
completed by her and BWC himself for 

release of all medical records of BWC's 
treatment at the Swope Parkway Health 
Center, 3801 Blue Parkway, Kansas City, 
MO, 64130-0435, including treatment by 
James True, M.D.  When the medical 
release is completed and returned, and 
forwarded to this physician for release 
of records, the RO should attach a letter 
with a Xerox copy of Dr. True's July 5, 
2002, statement with a request that he 
provide a complete explanation of the 
basis for his statement that BWC had 
suffered from a major cognitive and 
emotional disorder "since 1967."  The 
appellant must also be forwarded a 
medical release form to be completed by 
her and BWC himself for release of all 
records of treatment by Dr. Lynn K. 
Edgerman, M.D., 610 North Oakhurst Drive, 
Beverly Hills, California, 90210.  The 
appellant should also be informed that 
the type of evidence necessary to 
substantiate her claim would be evidence 
from BWC's junior high and high schools, 
including copies of all available report 
cards and any written records regarding 
BWC's behavior and performance during 
junior high and high school.  The RO 
should mail appropriate release forms to 
the appellant for completion by her and 
BWC for release of all junior high and 
high school records from the schools 
which BWC attended from 7th through 12th 
grades.  The appellant should also be 
requested to indicate whether or not she 
has ever been judicially appointed as a 
custodian, or guardian ad litem, or 
conservator for the benefit of BWC by any 
court or other governmental agency and, 
if so, she should be requested to provide 
copies of any and all records 

documenting such status.  The RO must 
also request the appellant to provide 
BWC's Social Security number.   The RO 
should follow up on the return receipt of 
completed medical and other release forms 
and request the identified physicians and 
schools to produce any and all available 
records they may have, including the 
explanatory statement requested of 
Dr. True.  Any and all records obtained 
pursuant to this development must be 
added to the claims folder.  The RO 
should follow up and try to obtain any 
additional relevant evidentiary records 
which may be indicated in any responses 
received from the appellant or from the 
above-named physicians.  

2.  The RO should contact the Social 
Security Administration and request them 
to produce all records created in 
association with an award of Social 
Security benefits (whether SSI or 
otherwise) on behalf of BWC.  
Additionally, the RO must request the 
Social Security Administration to produce 
a complete historical record of any 
documented earnings of BWC during his 
entire lifetime.  All records obtained 
must be added to the claims folder.  

3.  After completing the above 
development to the extent possible, the 
RO should again address the claim pending 
appeal.  If the decision is not to the 
appellant's satisfaction she must be 
provided with a supplemental statement of 
the case which includes a discussion of 
the development requested in this remand 
and VCAA 

compliance.  She and the representative 
must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
appellant need do nothing until further 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



